Title: Adams’ Minutes of the Trial: Hampshire Superior Court, Springfield, September 1768
From: Adams, John
To: 


       Newport vs. Billing.
       Strong. Trespass and false Imprisonment. Plea that Plaintiff is Defendants Property—his Negro Slave.
       Rep. no slave but a freeman.
       Bill of Sale 1728. 15th March from David Ingersole.
       Coll. Partridge. Ingersoles Hand. Lowghtons Hand. Knew Newport to live with Billing and reputed his servant.
       Mr. Dickerson. Knew him 30 Years to be the servant of Billing.
       Acts of Parliament that take Notice of slaves in Plantations.
       Law of Province.
       Custom.
       Every Man a Right to freedom that no Law or Usage can take away.
       Forfeiture of Liberty. Wars, among them. Captives.
       
       A Right to destroy them, if necessary to secure themselves.
       Right to enslave them to repay the Expences of defending ones self.
       Sense of the Nation to be relyed on.
       Presumption here is that an African black is a Slave.
       Tax Acts.
       Putnam. Point in issue, Slave or not?
       Defendant must now prove that Plaintiff is a slave. A Negro, black &c., the only Proof. Montesquieu, flat Nose, &c. Noah’s Curse. Dr. Newton.
       History, Greece and Rome. Slavery. Power of Life and death.
       Not proved that he has forfeited his Liberty, by the Laws of his Country.
       Common Report, that they are stolen in Affrica. The Same Right for them to enslave us.
       Common Law directly vs. this Principle. Villenage.
       
       3 Raymond 1274. Salk. Mod. Levitic Law Exod. The master might kill his slave.
       May have a Right to service, during Life. But not to Life.
       Province Laws might mean slaves of West indians.
       Sewall. Painfull. Humanity, common Justice, and eternal Morality.
       Conquest and Rights of War.
       Plea says D. Ingersole had a Right to sell him. Receipt. Similitude of Hands.
       Protection. Break his Head. Indictment will lye.
       Moral. Necessity to set it aside, it may be demonstrated that it is a Disadvantage to us.
       Voltaire, no sugar.
       Wounded Consciences.
       Vid. Arguments at large in 1st. Mod.
      